SEC 873 (03/2003) Potential persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. OMB APPROVAL OMB Number: 3235-0060 Expires:August 31, 2012 Estimatedaverage burden hours per response5.0 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) February9, 2011 ADVANCE AUTO PARTS, INC. (Exact name of registrant as specified in its charter) Delaware 001-16797 54-2049910 (State or other jurisdiction of (Commission File Number) (I.R.S. Employer incorporation or organization) Identification No.) 5008 Airport Road, Roanoke, Virginia (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code (540) 362-4911 Not Applicable (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) INFORMATION TO BE INCLUDED IN THE REPORT Item 2.02 Results of Operations and Financial Condition. On February 9, 2011, Advance Auto Parts, Inc., or the Company,issued a press release setting forth its financial results for its fourth quarter and fiscal year ended January 1, 2011.This release also includes forward looking statements related to the Company's 2011 fiscal year. Thepress release is attached as Exhibit 99.1 and incorporated by reference herein. Item 8.01Other Events. On February 9, 2011, the Company announced that its Board of Directors authorized a $500 million share repurchase program on February 8, 2011. Item 9.01Financial Statements and Exhibits. (d) Exhibits. Exhibit Number Press Release, dated February 9, 2011, issued byAdvance Auto Parts, Inc. Note: The information contained inthis Current Report on Form 8-K (including Exhibit 99.1) shall not be deemed to be “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ADVANCE AUTO PARTS, INC. (Registrant) Date:February 9, 2011 /s/MichaelA. Norona (Signature)* Michael A. Norona Executive Vice President and Chief Financial Officer * Print name and title of the signing officer under his signature. EXHIBIT INDEX Exhibit Number Press Release, dated February 9, 2011, issued byAdvance Auto Parts, Inc.
